Perkins, J.
This was a petition to the Allen Probate Court by Franklin P. Randall, administrator on the estate of Francis Comparet, deceased, for permission to sell or lease real estate of which said Comparet died seized, for the payment of debts. The heirs of said Comparet, who were minors, were made parties, and summoned to appear, &c. They made default, and a decree was rendered that the administrator should lease their land. No guardian ad litem was appointed.
Where heirs are present, the administrator is not authorized, of his own volition, to take posssession of the real estate of the estate upon which he administers. R. S. 1843, p. 571. The control of the real estate assumed by Randall in this case must, therefore, depend upon the authority conferred by his legal proceedings. Those proceedings were erroneous, in the omission to appoint a guardian ad litem to answer for the heirs; Hough v. Canby, 8 Blackf. 301; and must, consequently, be reversed.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.